Case 3:18-cv-00459-MHL Document 36 Filed 07/15/19 Page 1 of 13 PagelD# 357

1

 

 

 

 

 

 

 

 

 

 

RT

 

UNITED STATES DISTRICT COURT | {LL fE
EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION | JUL 1 5 2019
CLERK, U.S. DISTRICT COU
SHAWN V. GONZALEZ, ) RICHMOND, VA
)
)
Plaintiff, ) Civil Action No. 3:18cv459
Vv. )
)
) JURY DEMAND
SONNY PERDUE, SECRETARY, DEPARTMENT OF )
AGRICULTURE, )
)
)
Defendant. )
)

 

OPPOSITION TO DEFENDANT’S MOTION TO DISMISS IN PART PLAINTIFF’S
SECOND AMENDED COMPLAINT

I, Shawn V. Gonzalez (“Plaintiff”) as a pro se litigant, acknowledge the Defendant has
admitted certain claims at this stage of the process, was precluded from offering a defense for
others and waived his rights to provide a reply to other claims. Defendant, Secretary Sonny
Perdue, in his official capacity, is liable for the actions of his subordinates. Therefore, I reiterate
the allegations made in the Second Amended Complaint (SAC) and I once again offer the
exhibits attached to the SAC as evidence.

I. INTRODUCTION

Defendant agrees that Counts 7, 8, 10 and 12 were properly brought, “...under the
Rehabilitation Act.” (Document 34, PageID #339)! Defendant states he, “‘...is not moving to
dismiss Plaintiff's Rehabilitation Act claims in Counts 7, 8, 10, and 12.” (Document 34, PageID

#341)

 

* Defendant prefers to use Arabic numerals instead of the Roman numerals denominated in the
Second Amended Complaint (SAC). Arabic numerals will be used for his convenience.

1

 
Case 3:18-cv-00459-MHL Document 36 Filed 07/15/19 Page 2 of 13 PagelD# 358

’

The Second Amended Complaint (SAC) contained, “Direct evidence demonstrating that
the decisionmakers placed substantial negative reliance on an illegitimate criterion in reaching
their decision.” See Price Waterhouse v. Hopkins, 490 U.S. 228, 277 (1989) (O’Connor, J.,
concurring); Venters v. City of Delphi, 123 F.3d 956, 972 (7" Cir. 1997) (direct evidence
includes “evidence which in and of itself suggests” that someone with managerial authority was
“animated by an illegal...criterion.”) Defendant does not have a legal option that allows him to
rebut direct evidence of Rehabilitation Act violations. McDonnell Douglas Corp. v. Green, 411
U.S. 792 (1973), direct evidence of discrimination precludes the Defendant from offering an
affirmative defense.

II. STANDARD OF REVIEW

Federal Rules of Civil Procedures 8.
Federal Rules of Civil Procedures 12.
Ill. ARGUMENT

A. DEFENDANT APPEARS TO CONCEDE TO COUNTS 7, 8, 10 AND 12 UNDER
THE REHABILITATION ACT

Defendant states he, “...is not moving to dismiss Plaintiff's Rehabilitation Act claims in
Counts 7, 8, 10, and 12.” (Document 34, PageID #341) Defendant agrees that Counts 7, 8, 10
and 12 were properly brought, “...under the Rehabilitation Act.” (Document 34, PageID #339)*
The Second Amended Complaint (SAC) contained, “Direct evidence demonstrating that the
decisionmakers placed substantial negative reliance on an illegitimate criterion in reaching their
decision.” See Price Waterhouse v. Hopkins, 490 U.S. 228, 277 (1989) (O’Connor, J.,

concurring); Venters v. City of Delphi, 123 F.3d 956, 972 (7" Cir. 1997) (direct evidence

 

* Defendant prefers to use Arabic numerals instead of the Roman numerals denominated in the
Second Amended Complaint (SAC). Arabic numerals will be used in this pleading for his
convenience.
Case 3:18-cv-00459-MHL Document 36 Filed 07/15/19 Page 3 of 13 PagelD# 359

includes “evidence which in and of itself suggests” that someone with managerial authority was

“animated by an illegal...criterion.”’)

1. COUNT 9 CLAIMS ARE TELEWORK DENIAL VIOLATIONS OF THE
REHABILITATION ACT REGARDING SECTION 508 ENFORCEMENT

In his responsive pleading Defendant located and identified Count 9 — Violation of the
Rehabilitation Act of 1973, as amended (29 U.S.C. 701 et seq.) claims. (Document 34, pg. 9)

Section 508(1)(A)(i) accessibility requirements explain Federal agencies shall ensure
federal employees with disabilities have access to and use of information and data that is
comparable to the access to and use of the information and data by Federal employees who are
not individuals with disabilities. The relief I requested in the form of reasonable attorney’s fees
and the remedy of an Agency provided laptop and mobile phone for telework and or an
alternative work location reasonable accommodation can be found in #115 of the prayer for
relief.

2. COUNT 11 IS DEFENDANT’S RETALIATION IN THE FORM OF AN
ALTERNATIVE WORK SCHEDULE DENIAL FOLLOWING HIS
REPRISAL OF MY TELEWORK REQUEST

A defendant’s desire to avoid accountability is not a determining factor for a plaintiff's right
to file a federal lawsuit against him. Rather, “The content of the administrative charge
determines the scope of a plaintiff's right to file a federal lawsuit.” See Smith v. First Union Nat'l
Bank, 202 F.3d 234, 247 (4th Cir. 2000). This Court must determine whether the charges I
alleged in my complaint "reasonably relate[]" to my EEOC charges and the subsequent
administrative investigation. See Smith, 202 F.3d at 247.

Discoverable evidence shows Defendant explaining how to prevent me from receiving

reasonable accommodation requests in the form of telework and changing my work schedule.
Case 3:18-cv-00459-MHL Document 36 Filed 07/15/19 Page 4 of 13 PagelD# 360

e

The Defendant also included his motivation for obstructing my reasonable accommodation

requests.
B. DEFENDANT’S REQUEST FOR RULE 12(b)(6) DISMISSAL OF COUNTS 13
and 15 and RULE 12 (1)(6) MOTION TO DISMISS COUNT 14 UNDER TITLE
VII OF THE CIVIL RIGHTS ACT OF 1964 IS AN IMPROPER REQUEST FOR
PARTIAL SUMMARY JUDGEMENT

Title VII and the Rehabilitation Act prohibit employers from retaliating against an
individual because she has opposed a practice prohibited by those acts or participated in filing a
charge of discrimination. See 42 U.S.C. 2000e-3(a); Stewart v. Happy Herman’s Cheshire
Bridge, Inc., 117 F.3d 1278, 1287 (11™ Cir. 1997) (explain that retaliation claims under the
Americans with Disabilities Act and Title VII are analyzed identically); 29 U.S.C. 294 (ADA
and RA claims apply same standards).

Exhibits 7-13 are attached to the SAC. The exhibits were provided to this Court and the
Defendant. The documents show my allegations and it is before this Court to determine de novo
if the Agency failed to process my complaint as a mixed-case complaint. Further, the March 13,
2015 USDA Complaint No.: RD-201-00830 acknowledges, “In your correspondence, you
dispute the articulation of the claims that were accepted for investigation in our Partial
Acceptance and Amendment Letter, issued on December 23. 2014.” The letter further states,
“...the dismissal cannot be appealed until final action is taken by the Department on the
remaining (ie., accepted) claims in the complaint. See 29 C.F.R. 1614.107(b).”

Defendant acknowledges Counts 13 — 15 are as follows:

e Count 13- Violation of Section 717 of the Civil Rights Act (42 U.S.C. 1981a);

¢ Count 14 — Participation Clause of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. 2000e et seq. (Title VII);
Case 3:18-cv-00459-MHL Document 36 Filed 07/15/19 Page 5 of 13 PagelD# 361

e Count 15 — Opposition Clause of Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. 20006 et seq. (Title VII);

1. Defendant inappropriately seeks to have his Rule 12(b)(6) motion to dismiss
COUNT 13 - Violation of Section 717 of the Civil Rights Act (42 U.S.C. 1981a) and
COUNT 15 - Opposition Clause of Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. 2000e et seq. (Title VII) converted into a Rule 56 motion for
summary judgment.

I have provided email communication and allegations located in the Defendant’s copy of
the Record of Investigation (ROI). I oppose the Defendant’s attempt at summary judgement and
this Court is not required to dismiss my claims or grant summary judgement when evidence is
available upon discovery. To survive a motion to dismiss, the complaint must include sufficient
facts “to raise a reasonable expectation that discovery will reveal evidence of the alleged
activity.” US Airline Pilots Ass’n v. Awappa, LLC, 615 F.3d 312, 317 (4" Cir. 2010) (internal
quotation marks omitted).

“The key to determining the sufficiency of pleading an affirmative defense is whether it
gives plaintiff fair notice of the defense.” Wyshak v. City Nat. Bank, 607 F.2d 824, 827 (9th
Cir. 1979). On pg. 11 at para. #42 and pgs. 23-24 at para. #88 of the SAC, I incorporated my
Fifth Amendment with (Counts 1- 6, formerly under the Fourteenth Amendment), Rehabilitation
Act claims (Counts 7 — 12) and related evidence (Exhibits 1- 18) into my Title VII claims by
reference. A denial must fairly respond to the substance of the allegation. See Fed. R. Civ. P.
8(b)(2)

In the argument and evidence, I accused State Director Basil Gooden? and GS 6-Single

Family Housing Technician LeTonya Mann of violating the Civil Rights Act. I alleged Basil

Gooden continually pressured me to consider racial discrimination charges in addition to my

 

°GS 15-State Director Basil Gooden was the ultimate decision maker concerning my hiring and
termination. He was also my second-line supervisor.

5
Case 3:18-cv-00459-MHL Document 36 Filed 07/15/19 Page 6 of 13 PagelD# 362

Rehabilitation Act claims before he would entertain my disability complaints. I further allege I
proceeded in opposing to acts of violating Title VII and participated in protecting the Title VII
rights of Anne E. E. Herring and Sharidon Daniel with fear of retaliation and fear that doing so
would further jeopardize me accessing benefits and services related to my disability rights. I
allege that when I would not accuse Anne E.E. Herring and Sharidon Daniel of racial
discrimination, Basil Gooden refused to grant me any of the reasonable accommodation requests
I made him aware of.

Defendant mischaracterizes my Title VII claims of opposing racial discrimination and
participating in opposing racial discrimination allegations. Defendant is responsible for the
actions of his subordinates. It is Basil Gooden and LeTonya Mann that I accuse of Title VII
racial discrimination. I have always accused these two employees of Title VII violations. I
disagree with the Defendant’s claim the I, “...plead myself” out of court.

2. Defendant inappropriately seeks to have his Rule 12(b)(1) motion to dismiss Count

14 — Participation Clause of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. 2000e et seq. (Title VII) converted into a Rule 56 motion for summary

judgment.

A defendant’s desire to avoid accountability is not a determining factor for a plaintiff's
right to file a federal lawsuit against him. Rather, “The content of the administrative charge
determines the scope of a plaintiff's right to file a federal lawsuit.” See Smith v. First Union Nat'l
Bank, 202 F.3d 234, 247 (4th Cir. 2000).

Defendant raises an objection to Count 14 to suggest the subject-matter was under the
wrong legal argument as it relates to jurisdiction. Accordingly, I oppose the Defendant’s
assertion that, “Plaintiff's Title VII claims (Counts 13-15) should be dismissed”. (Document 34,

PageID #339)
Case 3:18-cv-00459-MHL Document 36 Filed 07/15/19 Page 7 of 13 PagelD# 363

Appellate court stated Rule 8(c) primarily ensures the defendant cannot “lie behind a log”
to ambush the plaintiff with an unexpected defense. Rogers vy. McDorman, 521 F.3d 381, 385
(5th Cir. 2008). Instead, “To overcome the pretext burden shifting per McDonnell Douglas Corp.
v. Green, 411 U.S. 792 (1973), the Defendant must present argument and evidence that supports
legitimate non-discriminatory reasons for termination relating to performance and conduct.” I
maintain that the Defendant’s cited inappropriate conduct entries against me in the October 01,
2014 termination letter cannot be presented to this Court in a form considered admissible
evidence that would support legitimate instances for my removal related to inappropriate

conduct.

C. COUNT 16 CIVIL SERVICE REFORM ACT SHOULD PROPERLY BE
APPLIED UNDER THE REHABILTATION ACT AS A FAILURE TO USE
REASSIGNMENT TO A VACANT POSITION AS A REASONABLE
ACCOMMODATION IN VIOLATION OF SECTION 501 OF THE
REHABILITATION ACT
The U.S. Supreme Court held reassignment can be a reasonable accommodation for

employees with disabilities, see U.S. Airways, Inc. v. Barnett, 535 U.S. 391 (2002).

Title I includes reassignment as a potential required accommodation. See Woodman v.
Runyon, 132 F.3d 1330, 1339 & n.9 (10" Cir. 1997). By incorporating the standards of Title I.
into Section 504, Congress made sure that all employers governed by federal disability anti-
discrimination law were subjected to the same requirement.

Under “Prayer For Relief’ # 122 I wrote, “...involving loss of benefit of applying and being
considered for the GS-13 Administrative Officer Job Announcement Number: VA-2014-4903,
GS-13 Assistant to the State Director Job Announcement Number: DEU-VA-2015-0353 and the
GS-12 Community Development Specialist Job Announcement Number: NEVA-15-0594 I move

the Court to order a reconstruction of the application and hiring process.
Case 3:18-cv-00459-MHL Document 36 Filed 07/15/19 Page 8 of 13 PagelD# 364

D. COUNTS 1 - 6 FOURTEENTH AMENDMENT CLAIMS ARE PROPERLY
CORRECTED AND APPLIED UNDER THE FIFTH AMENDMENT

I oppose the Defendant’s motion to have Counts 1 — 6 dismissed under Rule 12(b)(1). As
a pro se litigant, I reiterate my Fourteenth Amendment allegations from the SAC under the Fifth
Amendment. I move this Court to acknowledge that I have corrected Counts 1 - 6 by properly
placing my claims under the Fifth Amendment to the Constitution of the United States of
America. The allegations and evidence in exhibits remain the same. (SAC, para #3 — 6 pg. 2-3,
paras # 12, 13, 14, 18 and 21, page 6), (paras # 39, 40 pgs. 9-10, para. # 42 pg. 11), (paras. #46-
68 pgs. 12-18, SAC, Exhibits 4, 5, 17 and 18), (Opp., Exhibit 19).4 The corresponding relief is
located on page 27 of the SAC under the heading “PRAYER FOR RELIEF”. (SAC, paras. # 100
- 104, 107, 110 - 117, 120 - 121, and 123, pgs. 27-29)

Defendant and I agree that I was hired by the United States Department of Agriculture to
work in Single Family Housing. I oppose the Defendant’s statement that I, “...was employed as
a Single-Family Housing “Loan Technician”. (Document 34, PageID #338)°

On page 1 of the SAC, I alleged I was, “...employed as a Single-Family Housing (“SFH”)
Area Technician”. On page 1 of the SAC, I further alleged under the heading, “I. STATEMENT
OF FACTS” item #5(a) that, “...I applied to job announcement number MP-VA-14-4267A, Job
Title: Single Family Housing Assistant/Single Family Housing Technician (Area Technician) as
a Disabled Veteran with a 30% compensable disability rating from the Veterans Administration.”

(SAC, pg.1)

 

“Opposition to Defendant’s Motion to Dismiss in Part Plaintiff's Second Amended Complaint,
Exhibit: 19.

° References to the location of the Defendant’s responses correspond to the document number
and page identification information printed at the top of his ECF header.
Case 3:18-cv-00459-MHL Document 36 Filed 07/15/19 Page 9 of 13 PagelD# 365

Four documents (Exhibits 4, 5, 17, 18) in evidence attached to the SAC support my claim
that I was employed as a Single-Family Housing Area Technician. The April 24, 2014 Tentative
Selection Letter for Single Family Housing Technician was attached to the SAC that was
provided to this Court and the Defendant. The document was signed by Human Resource
Specialist Sharidon Daniel and states, “...you have been tentatively selected for the Single-
Family Housing Technician, GS-1101, Grade 5 Step 1”. (Exhibit 4) The May 28, 2014
Confirmation of Acceptance from State Director Basil Gooden was also provided to this Court
and the Defendant. The document was signed by State Director Basil Gooden and states, “...to
confirm your acceptance of our offer of permanent employment as an Area Technician, GS-
1101-05”. (Exhibit 5) The Position Description lists my official title as an “Area Technician” in
block 15b. (Exhibit 17)

The Form AD435-Performance Plan, Progress and Appraisal Worksheet shows my position
title as “Area Technician” in block number 2. Form AD435 was signed in agreement by the
hiring official, State Director Basil Gooden on July 24, 2014, signed in agreement by my first-
line supervisor, Anne E. E. Herring on July 23, 2014 and signed in agreement by me on August
18, 2014. (Exhibit 18)

Defendant does not offer contradicting evidence or argument that shows; (a) an offer of
employment as a Loan Technician, (b) a confirmation of acceptance for a position as a Loan
Technician, (c) an official position description that proves I was evaluated as a Loan Technician,
or (d) proof that my conduct and performance was evaluated by agreed upon Loan Technician
requirements and expectations.

In his reply, Defendant suggests my Fourteenth Amendment claims, Counts 1 — 6, should

have been brought under the Fifth Amendment. While the Federal Government is covered by the
Case 3:18-cv-00459-MHL Document 36 Filed 07/15/19 Page 10 of 13 PagelD# 366

Fifth Amendment and the states by the Fourteenth Amendment, the effect is the same. See
Hampton v. Mow Sun Wong, 426 U.S. 88, 100 (1976) (explaining that, “when there is no special
national interest involved, the Due Process Clause has been construed as having the same
significance as the Equal Protection Clause”); Block v. Hirsh, 256 U.S. 135, 159 (1921)
(explaining that, “(t]he national government by the Fifth Amendment to the Constitution, and the
states by the Fourteenth Amendment, are forbidden to deprive any person of ‘life, liberty, or
property, without due process of law’”).

Defendant raises an objection to Count 9 “only” to point out that the title of the count
referred to a remedy to a violation of the Rehabilitation Act.

Defendant raises an objection to Count 11 because he objects to my decision to use the
terms “reprisal” and “retaliation”.

Defendant waived his right to oppose the underlying Title VII allegations in Counts 13 and

15 and seeks “only” to have his Rule 12(b)(6) motion to dismiss Counts 13 and 15 converted into
one for a Rule 56 summary judgment.

E. DEFENDANT DISCRIMINATED AGAINST ME AND FAILED TO
TERMINATE MY EMPLOYMENT UNDER THE TERMS AND CONDITIONS
AGREED UPON AND REQUIRED BY LAW
I alleged the Defendant and I agreed to a; (1) career-conditional appointment, See 5

C.F.R. 315.803(a) states, “The agency shall utilize the probationary period as fully as possible to
determine the fitness of the employee and shall terminate his services during this period if he
fails to demonstrate fully his qualifications for continued employment. (2) One-year probationary
period. See 5 C.F.R. 315.804(b) (Probation ends when the employee completes his or her

scheduled tour of duty on the day before the anniversary date of the employee’s appointment.)

10
Case 3:18-cv-00459-MHL Document 36 Filed 07/15/19 Page 11 of 13 PagelD# 367

(3) I allege the Defendant terminated my employment on October 01, 2014, approximately 115
days after my appointment on June 09, 2014 for discriminatory reasons.

I maintain that the Defendant’s cited inappropriate conduct entries against me in the
October 01, 2014 termination letter cannot be presented to this Court in a form considered
admissible evidence that would support legitimate non-discriminatory instances for removal
related to unacceptable performance. Likewise, I maintain that the Defendant’s cited
inappropriate conduct entries against me in the October 01, 2014 termination letter cannot be
presented to this Court in a form considered admissible evidence that would support legitimate
instances for removal related to unacceptable performance.

CONCLUSION

For the above reasons, I move this Court to order relief for Counts 7 — 12. I move this
Court to recognize the Defendant failed to articulate a legitimate nondiscriminatory reason for
termination regarding Counts 13, 14 and 15 under Title VII.

I further move this Court to acknowledge I corrected Counts 1 — 6 under the Fifth
Amendment, Count 16° has been correctly brought under the Rehabilitation Act for a Violation
of the Rehabilitation Act — Failure to Reassign to a Vacant Position and I oppose the Defendant’s
motion to dismiss Counts 17 — 18.

I reiterate the allegations made in the Second Amended Complaint (SAC) and I once

again offer the exhibits attached to the SAC as evidence.

 

* Count 16 — Civil Service Reform Act of 1978 alleges details that are properly being applied as
an intentional violation of the Rehabilitation Act of 1973

11
Case 3:18-cv-00459-MHL Document 36 Filed 07/15/19 Page 12 of 13 PagelD# 368

Dated: July 15, 2019
Respectfully Submitted,

   

    
 

 
 

V, Gonzalez, Plaintiff
16127 Daybreak Lane
Beaverdam, Virginia 23015

(804) 971-17

12
Case 3:18-cv-00459-MHL Document 36 Filed 07/15/19 Page 13 of 13 PagelD# 369

s

Shawn V. Gonzalez, Plaintiff
16127 Daybreak Lane
Beaverdam, VA 23015

(804) 971-1744

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing OPPOSITION TO DEFENDANT’S
MOTION TO DISMISS IN PART PLAINTIFF’S SECOND AMENDED COMPLAINT
has been sent on this 15" day of July 2019 to the following:

Court Clerk for the Eastern District of Virginia: Court Clerk’s Office
Richmond Division
701 East Broad Street
Richmond, Virginia 23219
In-Person Filing

Attorney for the Defendant: Jonathan Hambrick
Suntrust Building
919 East Main Street
Suite 1900
Richmond, VA 23219
USPS Certified Return Receipt

Enclosures

1. July 15, 2019 OPPOSITION TO DEFENDANT’S MOTION TO DISMISS IN PART
PLAINTIFF’S SECOND AMENDED COMPLAINT.

2. Exhibit 19: Single Family Housing (Area Technician) Job Posting 4MP-VA-14-4267A.

3. July 15, 2019 Local Rule 83.1(M) Certification.

Dated: July 15, 2019

Respectfully Submitted,

 
